Citation Nr: 1739444	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-41 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a chronic disability of the gastrointestinal system, to include as a qualifying chronic disability under 38 C.F.R. §3.317. 

2. Entitlement to service connection for a chronic disability of the respiratory system, to include sinusitis and allergic rhinitis, to include as a qualifying chronic disability under 38 C.F.R. §3.317.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  He is a Persian Gulf War veteran and his decorations include a Combat Infantry Badge, parachute badge, and an Armed Forces Expeditionary Medal, among others.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In February 2015, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to service connection for a chronic disability of the respiratory system, to include sinusitis and allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in Southwest Asia during the Persian Gulf War.

2. The Veteran is not shown to have a chronic disability of the gastrointestinal system that had its clinical onset in active service, manifested within one year of his discharge from active service, is an undiagnosed illness or medically unexplained chronic multisymptom illness, or is otherwise related to his period of active service, to include exposure to chemicals.


CONCLUSION OF LAW

The criteria for service connection for a chronic disability of the gastrointestinal system have not been met.  38 U.S.C.S. §§ 1110, 1131, 1117 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a chronic disability of the gastrointestinal system.  Specifically, the Veteran contends that his gastrointestinal condition is related to his active duty because it is an undiagnosed illness from his time in the Gulf War.  Alternately, the Veteran contends that his gastrointestinal condition resulted from exposure to chemicals during active duty.  

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.S. § 1117 (LexisNexis 2017); 38 C.F.R. § 3.317 (a)(1) (2017).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.   

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.S. 1117 (d) warrants a presumption of service-connection.  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 U.S.C.S. § 1117 (a)(2)(C).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.S. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records (STRs) are negative for any complaints regarding gastrointestinal symptoms or a diagnosis of a gastrointestinal condition.  A post-service September 1996 VA medical record documents the Veteran's complaint of unexplained abdominal pain, however, the final impression was that the Veteran's esophagus, stomach, and duodenum were within normal limits. Additional post-service treatment records document the Veteran's complaints of nausea, diarrhea, bloody stool, and cramps, and the following diagnoses: gastritis (September 2002); gastroenteritis and gastroesophageal reflux disease (September 2005); and proctitis (November 2005).   

In March 1997, VA provided a Gulf War general medical examination during which an examiner indicated a diagnosis of nausea.  As part of his relevant medical history, the examiner documented the Veteran's report that had been to the doctor and had plenty of tests run on his stomach and nothing was ever found.  The examiner also documented the Veteran's reports of abdominal pain, nausea, bloating, food intolerance, constipation, blood in stool, trouble swallowing, heartburn, and vomiting blood.

The evidence of record also contains multiple July 2012 VA exams including an intestinal conditions exam, a stomach and duodenal conditions exam, and a VA Gulf War general medical exam in which the examiner indicated that there were no undiagnosed illnesses.  The July 2012 examiner further opined that there was no current objective evidence that the Veteran's current claimed conditions of diverticulosis or gastritis were caused or aggravated to any degree by his environmental exposures during deployment in Southwest Asia.  The July 2012 VA examiner did not consider whether any of the Veteran's disabilities were directly related to the Veteran's military service.  Therefore, the Board requested a new VA exam in a March 2015 remand.

In an August 2015 VA examination report, the examiner noted that there was no such thing as an undiagnosed condition in this situation.  The examiner diagnosed gastroesophageal reflux disease and gallbladder dyskinesia, but did not offer an etiological opinion.  Additionally, although specifically directed by the Board, the examiner indicated that the Veteran's claims file was not reviewed, but rather only his military service treatment records and VA treatment records were reviewed. 

A VA opinion was obtained in January 2016 from a medical officer at the VA Appeals Management Center.  The examiner opined that it was less likely than not that the Veteran's diagnosed gastrointestinal disorders, (diagnosed as gastrointestinal reflux disease (GERD), with small hiatal hernia aggravated by chewing tobacco and possible gallbladder dyskinesia; as well as gastritis without ulcer; diverticulosis; and episodes of diarrhea, with associated bright red blood from small hemorrhoids and fissures), are related to the Veteran's military service, to include his exposure to various chemicals and his reports of bloody stool while in service.  The examiner rationalized that the Veteran's service treatment records showed no complaints or evaluations of gastrointestinal symptomatology.  He also noted that the Veteran was first evaluated for gastrointestinal complaints in January 1996, as documented in his private medical records, with a diagnosis of GERD aggravated by chewing tobacco and possible gallbladder dyskinesia.  The medical opinion is inadequate because the Medical Officer primarily based his opinion on the lack of evidence in the STRs and until January 1996 and failed toto consider the Veteran's competent and credible lay statements of symptoms in service as well as pertinent symptomatology since when proffering his opinion.  As a result of this inadequacy, the Board requested a new exam in a July 2016 remand.  

In a February 2017 VA examination report, the examiner noted diagnoses of GERD with small sliding hiatal hernia and gastritis, diverticulosis, history of proctitis, and acute and transient gastroenteritis.  The examiner opined that the Veteran's gastrointestinal conditions are less likely as not related to the Veteran's military service, to include environmental and chemical exposures during his service in the Southwest Asia theater.  The examiner reasoned that the Veteran's current gastrointestinal conditions have been shown to have structural etiologies; the Veteran's reported episode of bloody diarrhea was most likely an acute and transient event which resolved without residuals, and is unrelated to any subsequent GI symptoms or conditions.  He stated that the Veteran's described frequency of gastroenteritis is not an uncommon frequency for gastroenteritis in the general population; medical treatment records document contemporaneous descriptions of gastroenteritis episodes in temporal relationship to similar illness in family members and co-workers; medical treatment records also document episodes of gastrointestinal illness after venison consumption and after a period of excessive ibuprofen consumption.  He posited that these types of gastrointestinal episodes are common in the general population, and most often are separate acute and transient events which are not etiologically connected to one another.  

As a basis for his opinion, the examiner observed that the Veteran's medical treatment records document that he drinks six to twelve beers a day and likes spicy food and that alcohol is known to cause irritation/inflammation of the upper and lower gastrointestinal mucosa, as well as relaxation of the esophageal sphincter.  He found that medical treatment records also document that the bright red blood described in post service records has occurred in association with structural intestinal issues and/or irritation of the rectum/anus--to include: small hemorrhoids and fissures (1997--after acute and transient antibiotic-associated diarrhea); proctitis "without hemorrhoids" (2005--after acute and transient gastroenteritis and period of excessive ibuprofen usage); and "Small hemorrhoids" and "multiple diverticula noted throughout the colon" (2007--GI consultant attributed recent episode of rectal bleeding to "small diverticular bleed or from his hemorrhoids.)"

The Board finds the February 2017 opinion adequate because the reviewing physician considered the relevant history of the Veteran's claimed disability, including the Veteran's lay statements, provided a sufficiently detailed description of the disability, and provided analysis to support her opinion concerning the etiology of the Veteran's disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Overall, the competent evidence of record fails to show that the Veteran has a gastrointestinal disorder that had its clinical onset in active service, manifested within one year of his discharge from active service, has an undiagnosed illness or medically unexplained chronic multisymptom illness, or has a gastrointestinal disorder that is otherwise related to his period of active service, to include exposures to chemicals.

The Board has considered the Veteran's statements; as a layperson, he is competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran is not competent to establish a matter that requires medical knowledge, such as providing an etiological link of his current disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for a chronic disability of the gastrointestinal system, that doctrine is not applicable.  See 38 U.S.C.S. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a chronic disability of the gastrointestinal system is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue of service connection for a chronic disability of the respiratory system to include sinusitis and allergic rhinitis.

The evidence of record includes a February 2017 VA examination report in which the examiner opined that the Veteran's allergic rhinitis is less likely as not related to the Veteran's military service, to include environmental and chemical exposures during his service in the Southwest Asia theater of operations.  The examiner reasoned that the Veteran's rhinitis preexisted service.  A review of the evidence of record reveals that the Veteran's entrance exam is void of any indication of a chronic disability of the respiratory system.  Further, on his report of medical history, the Veteran checked the boxes indicating that he did not have sinusitis or hay fever. 

The Board notes that the Veteran's report of medical history report includes a handwritten note that the Veteran had hay fever in June of 1987.  However, only those conditions that are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).  Where, as here, a preexisting medical condition is not noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.S. §§ 1111, 1137 (LexisNexis 2017); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In such cases, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The Board finds that the February 2017 medical opinion is inadequate because it does not address whether there is clear and unmistakable evidence that the Veteran's current respiratory disorder preexisted and was not aggravated by service.  Generally, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, another opinion must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide information about private treatment for a respiratory disorder and obtain available records using the appropriate VA procedures obtain any outstanding VA treatment records.

2. Return the file to the February 2017 VA examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be provided by another examiner.  The need for a clinical evaluation is left to the discretion of the examiner.  The claims file, and a copy of the remand, must be reviewed by the examiner.  Following review of the file, and the remand, the examiner is to address the following:

    (a) Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a respiratory disorder prior to service?  Please discuss the significance, if any, of handwritten note that the Veteran had hay fever in June of 1987.  

   (b) Is there clear and unmistakable evidence that the Veteran's has a chronic disability of the respiratory system, to include sinusitis and allergic rhinitis, that preexisted service? Please state upon what facts and medical principles the opinion is based. 
   
   (c) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that this disability WAS NOT aggravated (i.e. permanently worsened beyond its natural progression) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease?  Please state upon what facts and medical principles the opinion is based.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


